         Case 1:20-cv-08049-LAP Document 10 Filed 11/20/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANDREA SAYGER,

                      Plaintiff,
                                               No. 20-CV-8049 (LAP)
-against-
                                                       ORDER
ASSUREDPARTNERS INC., et al.,

                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     Plaintiff’s counsel may proceed with filing an amended

complaint in this matter.

SO ORDERED.

Dated:       November 20, 2020
             New York, New York



                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
